Citation Nr: 1527982	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to April 18, 2014, and in excess of 40 percent as of April 18, 2014, for thoracolumbar spine degenerative disc disease with intervertebral disc disease.

2.  Entitlement to a compensable disability rating prior to April 18, 2014, and in excess of 10 percent as of April 18, 2014, for right lower extremity radiculopathy.

3.  Entitlement to a compensable disability rating prior to April 18, 2014, and in excess of 10 percent as of April 18, 2014, for left lower extremity radiculopathy.

4.  Entitlement to a disability rating in excess of 20 percent prior to April 18, 2014, and in excess of 30 percent as of April 18, 2014, for cervical spine degenerative disc disease with intervertebral disc disease.

5.  Entitlement to a compensable disability rating prior to April 18, 2014, and in excess of 20 percent as of April 18, 2014, for right upper extremity (major) radiculopathy.

6.  Entitlement to a compensable disability rating prior to April 18, 2014, and in excess of 20 percent as of April 18, 2014, for left upper extremity (minor) radiculopathy.

7.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which increased the Veteran's evaluation for a lumbar spine disability to 20 percent effective December 8, 2009 and continued a 20 percent evaluation for a cervical spine disability.

A May 2014 rating decision from the Seattle RO increased the Veteran's evaluation for his lumbar spine disability to 40 percent, increased the evaluation for his cervical spine disability to 30 percent, and granted separate 10 percent evaluations for radiculopathy of each of the lower extremities and separate 20 percent evaluations for radiculopathy of each of the upper extremities, all effective April 18, 2014.  As the RO did not assign the maximum disability rating possible for the entire period on appeal, the appeal for higher evaluations remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issues have been recharacterized above.

In November 2014, the Veteran presented sworn testimony during a Travel Board hearing in Seattle, Washington, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected lumbar spine disability is manifested by forward flexion of the thoracolumbar spine to 30 degrees or less when considering his complaints of pain, pain on motion, and functional impairment, with no ankylosis and less than 6 weeks of incapacitating episodes of intervertebral disc syndrome during a 12 month period.

2.  For the entire period on appeal, the Veteran's service-connected right lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with paresthesias, decreased light touch sensation, radiating pain, and no evidence of muscle atrophy or complete paralysis of the sciatic nerve.

3.  For the entire period on appeal, the Veteran's service-connected left lower extremity radiculopathy has been manifested by no more than moderate incomplete paralysis of the sciatic nerve, with paresthesias, decreased light touch sensation, radiating pain, and no evidence of muscle atrophy or complete paralysis of the sciatic nerve.

4.  For the entire period on appeal, the Veteran's service-connected cervical spine disability is manifested by forward flexion of the cervical spine to 15 degrees or less when considering his complaints of pain, pain on motion, and functional impairment, with no ankylosis and less than 6 weeks of incapacitating episodes of intervertebral disc syndrome during a 12 month period.

5.  For the entire period on appeal, the Veteran's service-connected right upper extremity (major) radiculopathy has been manifested by no more than moderate incomplete paralysis of the lower radicular nerve group, with paresthesias, radiating pain, and no evidence of paralysis of the intrinsic muscles of the hand or any of the flexors of the wrist and fingers or complete paralysis of the lower radicular nerve group.

6.  For the entire period on appeal, the Veteran's service-connected left upper extremity (minor) radiculopathy has been manifested by no more than moderate incomplete paralysis of the lower radicular nerve group, with paresthesias, radiating pain, and no evidence of paralysis of the intrinsic muscles of the hand or any of the flexors of the wrist and fingers or complete paralysis of the lower radicular nerve group.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, but not greater, have been met for thoracolumbar spine degenerative disc disease with intervertebral disc disease for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5243-5242 (2014).

2.  The criteria for a 20 percent disability rating, but not greater, have been met for right lower extremity radiculopathy for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.59, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for a 20 percent disability rating, but not greater, have been met for left lower extremity radiculopathy for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.59, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for a 30 percent disability rating, but not greater, have been met for cervical spine degenerative disc disease with intervertebral disc disease for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5242 (2014).

5.  The criteria for a 40 percent disability rating, but not greater, have been met for right upper extremity (major) radiculopathy for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.59, 4.124a, Diagnostic Code 8512 (2014).

6.  The criteria for a 30 percent disability rating, but not greater, have been met for left upper extremity (minor) radiculopathy for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.59, 4.124a, Diagnostic Code 8512 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A January 2010 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA-QTC examination reports and addendum opinion have been associated with the claims file.  Private and fee basis treatment records have been obtained to the extent possible.  

The Veteran underwent a VA-QTC examination to determine the severity of his cervical and lumbar spine disabilities most recently in April 2014 with a May 2014 addendum opinion.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There is no evidence (lay or medical) of any material worsening of the Veteran's spine disabilities since the April 2014 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

The Board notes that the Veteran testified that his symptoms are getting increasingly worse, including since the April 2014 examination.  However, he has not claimed that these symptoms include ankylosis of any part of the spine, 6 weeks or more of incapacitating episodes in a 12 month period, or any worsening of his radiculopathy symptoms.  Any claimed increase in severity (further loss of range of motion) is not material as it has not resulted in symptoms that could warrant an increased rating.  Indeed, the Veteran testified at his hearing that he was satisfied with the ratings he received for all disabilities as of April 18, 2014 and that he was only seeking those higher ratings back to 2009.  As the Veteran's appeal concerns his symptoms prior to 2014, a new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

Some discussion of the Veteran's November 2014 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified and information was elicited from the Veteran regarding the history and progression of his spinal and neurological symptoms.  Notably, the Veteran's testimony regarding the onset of his neurological symptoms is the reason for the Board's grant of increased ratings for his radiculopathies for the entire period on appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2014).

Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A 100 percent evaluation is assigned for complete paralysis of the sciatic nerve with the foot dangling or dropping, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

Under Diagnostic Code 8512, a 20 percent evaluation is assigned for mild incomplete paralysis of the major or minor lower radicular group.  A 20 percent evaluation is assigned for mild incomplete paralysis of the major or minor lower radicular group.  A 30 percent evaluation is assigned for moderate incomplete paralysis of the minor lower radicular group.  A 40 percent evaluation is assigned for moderate incomplete paralysis of the major lower radicular group or severe incomplete paralysis of the minor lower radicular group.  A 50 percent evaluation is assigned for severe incomplete paralysis of the major lower radicular group.  A 60 percent evaluation is assigned for complete paralysis of the minor lower radicular group with all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of hand).  A 70 percent evaluation is assigned for complete paralysis of the major lower radicular group with all intrinsic muscles of the hand and some or all of the flexors of the wrist and fingers paralyzed (substantial loss of use of hand).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2014)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2014).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

IVDS is rated under either the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the high evaluation when all disabilities are combined.  Under the Formula for Rating IVDS, a 40 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks in the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2014).

The Veteran was first examined in conjunction with his current claims in February 2010.  At that time, he complained of constant pain in the back and neck with radiation, limitation in walking, stiffness, fatigue, spasms, decreased motion, and paresthesias.  He denied any bowel or bladder problems or incapacitating episodes.  With regard to the thoracolumbar spine, the examiner observed radiating pain on movement, muscle spasm producing an abnormal gait, tenderness and guarding.  He indicated that the Veteran had 40 degrees of forward flexion with pain at 35 degrees and again noted that repetitive motion was not possible due to severe pain.  With regard to the cervical spine, the examiner observed muscle spasms, evidence of radiating pain on movement, and tenderness.  He noted that the Veteran had 20 degrees of forward flexion with pain, but indicated that repetitive motion was not possible due to severe pain.  Despite the Veteran's reports of paresthesias, the examiner concluded that neurological testing for the cervical and thoracolumbar spine was normal.

The Veteran was more recently examined for his spinal disabilities in April 2014 with a May 2014 addendum.  At that time, he reported back and neck pain, limited mobility and decreased activity level, spasms, and locking of the back with an inability to move.  With regard to the thoracolumbar spine, the examiner observed guarding or muscle spasm of the thoracolumbar spine not resulting in abnormal gait or spinal contour, normal muscle strength and reflexes, decreased sensation of the bilateral thighs/knees, positive straight leg raise testing, and moderate paresthesias of the bilateral lower extremities.  He measured 30 degrees of forward flexion with pain at that point and less movement than normal and pain on movement after repetitive use.  He concluded that the Veteran had moderate radiculopathy of the bilateral lower extremities involving the sciatic nerve.  Although his diagnosis noted IVDS, he did not check IVDS or that the Veteran had any incapacitating episodes in the past 12 months. 

With regard to the cervical spine, the April 2014 examiner observed guarding or muscle spasm of the cervical spine not resulting in abnormal gait or spinal contour, normal muscle strength and reflexes, decreased sensation of the bilateral inner/outer forearms and hands/fingers, and moderate paresthesias of the bilateral upper extremities.  He measured 10 degrees of forward flexion with pain at that point and less movement than normal and pain on movement after repetitive use.  He concluded that the Veteran had moderate radiculopathy of the bilateral upper extremities involving the lower radicular group and IVDS with no incapacitating episodes in the past 12 months.  

The medical evidence includes multiple VA and private/fee basis treatment records noting the Veteran's complaints.  Although these treatment records note a significant worsening of the Veteran's lumbar spine disability in October 2009, there is no indication of a significant change in his cervical spine or thoracolumbar spine symptoms or functioning during the appeals period (December 2009 to the present).

In addition to the medical evidence, the Veteran provided lay testimony at a November 2014 Board hearing.  He testified that, although his neck and back symptoms have been progressively worsening over time, his range of motion was as limited in 2009 as it is now and that he has experienced the same neurological symptoms throughout the appeals period.  The only worsening that he specifically identified was in the frequency of "disabling situations."  Although the Veteran as a layperson is not competent to opine on certain medical questions, the Board finds that he is competent to report that his symptoms, including range of motion and radiating pain in his upper and lower extremities.  This testimony is also credible, particularly with regard to the limited range of motion.  Although the earlier VA-QTC examiner found range of motion 5 degrees above that required for a higher rating (35 degrees for the thoracolumbar spine and 20 degrees for the cervical spine), he indicated that repeated movement was not possible due to severe pain.  This seems consistent with a limitation of motion of at least 5 additional degrees.

Based on the Veteran's lay testimony that his limitation of motion and neurological symptoms have been consistent throughout the appeals period, the lack of contradictory medical evidence, and with resolution of reasonable doubt in the favor of the Veteran, the Board finds that his thoracolumbar spine disability warranted a 40 percent evaluation and his cervical spine disability warranted a 30 percent evaluation for the entire period on appeal based on limitation of motion.  Such establishes that the Veteran will be in receipt of the highest possible ratings for loss of range of motion of cervical and thoracolumbar spine.  Where a musculoskeletal disability is evaluated at the maximum schedular rating based upon limitation of motion, the DeLuca factors are not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Since the assigned 30 and 40 percent ratings are the maximum disability rating available for limitation of motion of the cervical and thoracolumbar spine, an increased rating based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, including with repeated or prolonged use or during "flare-ups" is not warranted.



Additionally, the Board finds that the Veteran's "moderate" radiculopathies warranted a 20 percent evaluation for each of the lower extremities, a 30 percent evaluation for the left upper extremity (minor), and a 40 percent evaluation for the right upper extremity (major) for the entire period on appeal.

Although the Board has found that these increased ratings are warranted for the entire period on appeal, there is no evidence to support even higher ratings for the thoracolumbar or cervical spine.  Significantly, there is nothing to indicate that the Veteran has favorable or unfavorable ankylosis of any part of his spine to warrant an increased rating under the General Rating Formula.  There is similarly no evidence of any radiculopathy that is more than moderate. 

With regard to the Formula for Rating IVDS Based on Incapacitating Episodes, the VA examiners concluded that, although the Veteran had IVDS, he did not experience incapacitating episodes for purposes of a rating under this formula.  Moreover, even if the Board were to accept the Veteran's lay testimony of periods of incapacitating pain, there is no indication that these episodes had a total duration of at least 6 weeks for the thoracolumbar spine or 4 weeks for the cervical spine to warrant a higher rating under the Formula for Rating IVDS.

There is also no indication in the medical evidence that the Veteran's service-connected disabilities warranted other than the currently assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, supra.

For all the foregoing reasons, the Board finds that the above ratings are appropriate for the entire period on appeal.  The benefit-of-the-doubt doctrine has been applied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the Veteran's spine disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20, 30, and 40 percent disability rating specifically contemplate his complaints of limitation of motion and paresthesias.  38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Further, if his motion was more severely limited, his neurological symptoms were more severe, or he experienced more frequent incapacitating episodes, the rating criteria would allow for even higher evaluations based on these symptoms.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.


ORDER

Entitlement to a disability rating of 40 percent for thoracolumbar spine degenerative disc disease with intervertebral disc disease is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 20 percent for right lower extremity radiculopathy is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 20 percent for left lower extremity radiculopathy is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 30 percent for cervical spine degenerative disc disease with intervertebral disc disease is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 40 percent for right upper extremity radiculopathy is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating of 30 percent for left upper extremity radiculopathy is granted for the entire period on appeal, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As the Veteran is challenging the disability rating assigned for his lumbar and cervical spine disabilities with associated radiculopathies, and the record raises assertions that he is unemployable because of these service-connected disabilities, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran's disabilities have met the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  Although he has been in receipt of a combined 100 percent rating, TDIU is potentially available for a single service connected disability or less than all of his service connected disabilities.  Bradley v. Peake, 22 Vet. App. 280 (2010).  A medical opinion and AOJ consideration of the TDIU issue is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete an updated VA Form 21-8940, application for TDIU. 

2.  AFTER all outstanding treatment records have been associated with the claims folder, request that appropriate VA examiner review the Veteran's Virtual folder and opine whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The functional impairment of his various service connected disabilities must be addressed.

The examiner(s) must provide a rationale for the opinion.  If the examiner(s) is unable to provide an opinion without resort to speculation, it should be explained why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

Any examinations should be scheduled if deemed necessary by any VA examiner.
 
3. If any of the benefits sought on appeal are not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

 The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


